DETAILED ACTION
This Office Action is in response to the applicant's amendment submitted with the RCE filed July 5th, 2022. In virtue of this communication, claims 1-9 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 requires “wherein the integrated circuit is not a printed circuit board.” There is no description in the specification as originally filed of “wherein the integrated circuit is not a printed circuit board” other than “The MEMS die may also be assembled directly on another IC-package” as describe in paragraph [0044] of page 8. However, as described in the specification as originally filed, there are multiple instances where the structure to which the claimed MEMS structure is being directly assembled is a printed circuit board (see paragraph 46 on page 8, page 13, line 17-18, and page 16, line 15-16). Unlike in the claimed limitation, these various examples from the applicants originally filed specification indicate that the integrated circuit is a printed circuit board. Per MPEP 2173.05(i) “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta).

With respect to claim 1, Kaanta teaches an arrangement in Figs. 1-7F comprising: 
a microelectromechanical, MEMS, structure (comprising 16 and 18) including at least one active element 18 (see Fig. 3 and paragraph 23), the MEMS structure (comprising 16 and 18) comprising a substrate 16 (see Figs. 1-3 and paragraph 26), at least one layer 18 formed on the substrate 16 forming at least part of the at least one active element 18 (see Fig. 3 and paragraphs 23, 26, 28), mechanical contact areas (area where 16 connects to 10) through which the MEMS structure (comprising 16 and 18) is connectable to other structures 10 (see Figs. 1 and 3 and paragraphs 22, 23, 26), and trench weakenings 30 included around the mechanical contact areas (area where 16 connects to 10) for eliminating thermal mismatch between the at least one active element 18 of the MEMS structure (comprising 16 and 18) and the other structures 10 (see Figs. 1 and 3 and paragraphs 4, 21, 30, 33), and 
an integrated circuit 10 distinct from the MEMS structure (comprising 16 and 18) (see Figs. 1-3 and paragraphs 22, 23, 26, 33. Printed circuit board 10 includes an integrated circuit as 10 is part of a larger system, such as an automobile airbag system, a transducer system, a guidance system, a computer system, or other application. To those ends, the printed circuit board 10 supports and connects a plurality of different circuit components identified in the drawing by reference numbers 12A, 12B, and 14 which are active and passive circuit components.), wherein 
the MEMS structure (comprising 16 and 18) comprises an encapsulation (including 20 and 10), the MEMS structure (comprising 16 and 18) being assembled directly on the integrated circuit 10, the integrated circuit 10 forming part of the encapsulation (including 20 and 10) (see Figs. 1 and 3, Abstract, and paragraphs 22, 23, 26, 27, 33; note that the cap 20 coupled with the substrate 10 form a hermetically sealed interior chamber containing the microstructure; 10 is a necessarily part of the encapsulation).

With respect to claim 8, in view of the 112(a) written description rejection above, Kaanta teaches the arrangement of claim 1, wherein the integrated circuit 10 is not a printed circuit board (see Figs. 1-3 and paragraphs 22, 23, 26, 33; note that 10 may be part of a larger system, such as an automobile airbag system, a transducer system, a guidance system, a computer system, or other application).

With respect to claim 9, Kaanta teaches the arrangement of claim 1, wherein the integrated circuit 10 is an integrated circuit package (see Figs. 1-3 and paragraphs 22, 23, 26, 33; note that 10 may be part of a larger system, such as an automobile airbag system, a transducer system, a guidance system, a computer system, or other application)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Escher-Poeppel et al. (US 2015/0061048 A1; hereinafter Escher-Poeppel).

With respect to claim 2, Kaanta discloses the arrangement of claim 1. 
Kaanta does not explicitly disclose wherein the integrated circuit comprises a read-out application specific integrated circuit, ASIC.
Escher-Poeppel discloses an arrangement in at least Fig. 1 wherein an integrated circuit comprises a read-out application specific integrated circuit, ASIC (see Fig. 1 and paragraphs 25, 29, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated circuit of Kaanta would comprise a read-out application specific integrated circuit, ASIC as taught by Escher-Poeppel because such MEMS devices need packaging to provide functionality like housing an ASIC for read-out (see paragraphs 29, 33) and read-out ASICs are well known integrated circuits in the MEMS art the selection of which would have flown naturally to one of ordinarily skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

With respect to claim 3, the combination of Kaanta and Escher-Poeppel discloses the arrangement of claim 2, wherein the MEMS structure (comprising 16 and 18) comprises one of the following: a resonator, a gyroscope, an accelerometer, an acoustic or ultrasonic microphone, a capacitive micromechanical ultrasonic transducer, a piezo micromechanical ultrasonic transducer, a micromechanical mirror structure, a magnetometer, a Fabry-Perot interferometer, a micromechanical infrared emitter or absorber, a light-emitting diode, an optical or radio-frequency waveguide, an optical or radio-frequency receiver or transmitter, an optical or X-ray imaging sensor, a bioanalytical sensor or actuator, a microfluidistic sensor or actuator, an acoustic emission sensor, a gas sensor, a temperature and humidity sensor, a flow sensor, and a neutron, alpha, beta, gamma or other radiation sensor (see Kaanta: Figs. 1 and 3 and paragraphs 24, 25; also see Escher-Poeppel: Fig. 1 and paragraphs 18).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Bryzek et al. (US 2013/0341737 A1; hereinafter Bryzek).

With respect to claim 4, Kaanta discloses the arrangement of claim 1.
Kaanta does not explicitly disclose wherein the encapsulation is made of FR-4, polymer, ceramics, silicon or glass. 
Bryzek discloses an arrangement in at least Figs. 15A and 15B wherein an encapsulation (PCB 1510) is made of FR-4, polymer, ceramics, silicon or glass (see Figs. 15A, 15B and paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation (PCB) of Kaanta would be made of FR-4, polymer, ceramics, silicon or glass as taught by Bryzek because such materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Escher-Poeppel et al. (US 2015/0061048 A1; hereinafter Escher-Poeppel) as applied to claims 2 and 3 above, respectively, and further in view of Bryzek et al. (US 2013/0341737 A1; hereinafter Bryzek).

With respect to claim 5, the combination of Kaanta and Escher-Poeppel discloses the arrangement of claim 2.
The combination does not explicitly disclose wherein the encapsulation is made of FR-4, polymer, ceramics, silicon or glass. 
Bryzek discloses an arrangement in at least Figs. 15A and 15B wherein an encapsulation (PCB 1510) is made of FR-4, polymer, ceramics, silicon or glass (see Figs. 15A, 15B and paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation (PCB) of the combination of Kaanta and Escher-Poeppel would be made of FR-4, polymer, ceramics, silicon or glass as taught by Bryzek because such materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 6, Kaanta discloses the arrangement of claim 3.
The combination of Kaanta and Escher-Poeppel does not explicitly disclose wherein the encapsulation is made of FR-4, polymer, ceramics, silicon or glass. 
Bryzek discloses an arrangement in at least Figs. 15A and 15B wherein an encapsulation (PCB 1510) is made of FR-4, polymer, ceramics, silicon or glass (see Figs. 15A, 15B and paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation (PCB) of the combination of Kaanta and Escher-Poeppel would be made of FR-4, polymer, ceramics, silicon or glass as taught by Bryzek because such materials are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaanta et al. (US 2017/0073218 A1; hereinafter Kaanta) in view of Lee (US 2010/0207257 A1).

With respect to claim 7, Kaanta discloses the arrangement of claim 1.
Kaanta does not explicitly disclose wherein the integrated circuit comprises a substrate of a semiconductor material.
Lee discloses an arrangement 100 comprising a MEMS 108 in at least Fig. 1 wherein an integrated circuit comprises a substrate of a semiconductor material (see Fig. 1 and paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated circuit (element 10 of Kaanta) would comprise a substrate of a semiconductor material as taught by Lee because it is well known in the art that a carrier 102 can be a laminated semiconductor substrate for example, a laminated PCB board and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed July 5th, 2022 have been fully considered but they are not persuasive. 

With respect to claim 1 the applicant argues that “Integrated circuits, as per the definition, have a substrates of ‘semiconductor material’ whereas PCBs have substrates made of resistor material. Therefore, the PCB of Kaanta does not disclose the integrated circuit of the claimed invention when the term integrated circuit is given its broadest reasonable definition.” Additionally, with respect to claim 1 the applicant argues that “claim 1 is patentable over Kaanta for at least the reason that Kaanta does not disclose an ‘integrated circuit distinct from the MEMS structure’ as recited by the claim nor does it appear disclose such an integrated circuit forming part of the claimed encapsulation.” The examiner respectfully disagrees.
As outlined above, Kaanta teaches an integrated circuit 10 distinct from the MEMS structure (comprising 16 and 18) (see Figs. 1-3 and paragraphs 22, 23, 26, 33). Cited paragraph 22 of Kaanta states: “[0022] FIG. 1 schematically shows a printed circuit board 10 having capped MEMS dies and configured in accordance with illustrative embodiments of the invention. This printed circuit board 10 may be part of a larger system, such as an automobile airbag system, a transducer system, a guidance system, a computer system, or other application. To those ends, the printed circuit board 10 supports and connects a plurality of different circuit components identified in the drawing by reference numbers 12A, 12B, and 14 (discussed below) in the prescribed manner. FIG. 1 shows only a few exemplary components 12A, 12B, and 14 for simplicity.” Cited paragraph 23 of Kaanta states “[0023] The components 12A, 12B, and 14 shown include a hermetically sealed capped MEMS die 12A (capped MEMS dies 12A also generally are referred to as a “capped MEMS microchips” or “capped devices”) surface mounted to the printed circuit board 10, an unsealed capped MEMS die 12B, and other active or passive circuit components 14. Among other things, the capped MEMS dies 12A and 12B have a sensor (i.e., MEMS microstructure 18) integrally formed with the substrate, and may include circuitry.” Based on the cited teachings of Kaanta the printed circuit board 10 of Kaanta meets the applicant’s definition of an integrated circuit. Additionally, an integrated circuit is formed on a printed circuit board. The printed circuit board is the carrier of the integrated circuit. The PCB 10 of Kaanta necessarily includes an integrated circuit. It is noted that prior art reference Lee cited in the rejection of claim 7 above teaches that a PCB is a semiconductor substrate.
As outlined in the rejection above, and shown in Figs. 1-3 of Kaanta, the integrated circuit 10 is distinct from the MEMS structure (comprising 16 and 18). These are different components so they are distinct. Additionally, as outlined in the rejection above, the integrated circuit 10 forms part of the encapsulation (including 20 and 10) (see Figs. 1 and 3, Abstract, and paragraphs 22, 23, 26, 27, 33) The cap 20 coupled with the substrate 10 form a hermetically sealed interior chamber containing the MEMS structure (comprising 16 and 18). Element 10 is necessarily part of the encapsulation as it surrounds and protects the sensor region 32 of elements 16 and 18. Based on the cited teaches of Kaanta disclose an integrated circuit that is distinct from the MEMS structure and forms part of the encapsulation.

With respect to claims 2 and 3, the applicant argues that “in order to even approach the claimed invention, there would need to be a teaching within Escher-Poeppel that an ASIC can replace a PCB as employed within Kaanta and a person of ordinary skill would need to have some motivation to do so. Neither the teaching nor the motivation appear provided for the record.” The examiner respectfully disagrees.
As outlined above, “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated circuit of Kaanta would comprise a read-out application specific integrated circuit, ASIC as taught by Escher-Poeppel because such MEMS devices need packaging to provide functionality like housing an ASIC for read-out (see Escher-Poeppel: paragraphs 29, 33) and read-out ASICs are well known integrated circuits in the MEMS art the selection of which would have flown naturally to one of ordinarily skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).” 
In response to applicant's arguments against the Escher-Poeppel reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaanta provides for the “integrated circuit distinct from the MEMS structure, wherein the MEMS structure comprises an encapsulation, the MEMS structure being assembled directly on the integrated circuit, the integrated circuit forming part of the encapsulation” as outlined above. As the integrated circuit 10 of Kaanta is part of a larger system, such as a computer system, this larger system would obviously comprise a read-out application specific integrated circuit for the reasons outlined by Escher-Poeppel.

With respect to claims 4-6, the applicant argues that claims 4-6 are patentable over the combination of Kaanta, Escher-Poeppel and Bryzek for at least the reasons above. The examiner respectfully disagrees for the reasons outlined above. 

Claims 1-9 remain rejected and claims 7-9 are newly rejected as outline above. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829            
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829